441 F.2d 729
77 L.R.R.M. (BNA) 2400, 65 Lab.Cas.  P 11,729
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SAIA MOTOR FREIGHT LINE, INC., Respondent.No. 31114. Summary Calendar.*v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
May 7, 1971.

Marcel Mallet-Prevost, Asst. Gen. Counsel, NLRB, Washington, D.C., Charles M. Paschal, Jr., Reg. Director, NLRB, New Orleans, La., for petitioner.
Carl S. Downing, New Orleans, La., respondent.
Application for Enforcement of an Order of The National Labor Relations Board (Louisiana Case).
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Enforced.  See Local Rule 21.1


*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966